Name: Commission Regulation (EC) No 1739/94 of 15 July 1994 amending Regulation (EC) No 3392/93 on detailed rules for the application of Council Regulation (EEC) No 1842/83 laying down general rules for the supply of milk and certain milk products at reduced prices to schoolchildren
 Type: Regulation
 Subject Matter: economic policy;  processed agricultural produce;  teaching;  cooperation policy;  distributive trades
 Date Published: nan

 16. 7 . 94 Official Journal of the European Communities No L 182/ 15 COMMISSION REGULATION (EC) No 1739/94 of 15 July 1994 amending Regulation (EC) No 3392/93 on detailed rules for the application of Council Regulation (EEC) No 1842/83 laying down general rules for the supply of milk and certain milk products at reduced prices to schoolchildren ment as a result of a subsequent decision on the target price for milk taken by the Council ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EC) No 230/94 (2), and in particular Article 26 (4) thereof, Whereas Article 1 (3) of Council Regulation (EEC) No 1842/83 of 30 June 1983 laying down general rules for the supply of milk and certain milk products at reduced prices to schoolchildren (3), as last amended by Regulation (EEC) No 2748/93 (4), provides that the Community aid is to be established in line with the target price for milk applicable for the milk year concerned ; Whereas Council Regulation (EEC) No 2072/92 (*), as amended by Regulation (EEC) No 1561 /93 (% amends the target price for milk for the period from 1 July 1994 to 30 June 1995 ; whereas, as a result, the amounts of aid provided for in Article 4 ( 1 ) of Commission Regulation (EC) No 3392/93 0, as amended by Regulation (EC) No 21 1 /94 (8), should be adjusted ; whereas, nevertheless, this adjustment is without prejudice to any additional adjust ­ HAS ADOPTED THIS REGULATION : Article 1 Article 4 ( 1 ) (a) and (b) of Regulation (EC) No 3392/93 is hereby replaced by the following : '(a) ECU 24,50 per 100 kg for categories I and VII (whole milk products) ; (b) ECU 15,47 per 100 kg for category II (semi ­ skimmed milk) products'. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 July 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 148, 28 . 6. 1968 , p. 13 . 0 OJ No L 30, 3 . 2. 1994, p. 1 . (3) OJ No L 183, 7. 7. 1983, p. 1 . (4) OJ No L 249, 7. 10. 1993, p. 1 . O OJ No L 215, 30 . 7. 1992, p. 65. ( «) OJ No L 154, 25. 6. 1993 , p. 33 . O OJ No L 306, 11 . 12. 1993, p. 27. (8) OJ No L 27, 1 . 2. 1994, p. 37.